                       THE UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF MISSISSIPPI
                               EASTERN DIVISION

JOSEPH KIRBY                                                                  PLAINTIFF

VS.                                      CIVIL ACTION NO. 2:19-cv-00195-KS-MTP

SHELTER INSURANCE COMPANY;
JEREMY JORDAN; ALLEN SUMRALL and
JOHN AND JANE DOES 1-5                       DEFENDANTS
_______________________________________________________

              DEFENDANTS JEREMY JORDAN AND
            ALLEN SUMRALL’S MOTION TO DISMISS
_______________________________________________________

          COMES NOW Defendants, Jeremy Jordan (“Jordan”) and Allen Sumrall

(“Sumrall”), by and through counsel of record, and hereby move the Court to dismiss

them, without prejudice, from this lawsuit pursuant to Rule 12(b)(1) of the Federal Rules

of Civil Procedure. In further support of this Motion, Defendants would state the

following:

1.        On November 18, 2019, Plaintiff Joseph Kirby filed his Complaint against Shelter

Mutual Insurance Company (“Shelter”) following a fire loss occurring at the residence

insured by Shelter on March 13, 2019. In a nutshell, Plaintiff contends that his dogs may

have caused the fire, while Shelter contends that Plaintiff set the fire, in violation of the

terms of Shelter’s policy and Mississippi law. Notably, an accelerant was found at the fire’s

origin.

2.        For the reasons and authorities stated in Shelter’s December 17, 2019 Notice of

Removal (ECF No. 1) and Shelter’s Motion to Sever and Supporting Memorandum (ECF

Nos. 5 and 6), which are specifically referred to and incorporated by reference, Jordan

and Sumrall have been fraudulently joined in this lawsuit to defeat diversity jurisdiction.
3.    Both Jordan and Sumrall are Mississippi residents. As a result, the Court lacks

subject matter jurisdiction over these Defendants, and they should be dismissed from this

lawsuit without prejudice.

4.    Given the relatively straightforward nature of the requested relief, Defendants

request that the Court waive local rule requirements on the content of motions and the

necessity of filing an accompanying memorandum.

      WHEREFORE, PREMISES CONSIDERED, Defendants Jeremy Jordan and Allen

Sumrall therefore move the Court to enter an order dismissing them from this lawsuit

without prejudice. In addition, Defendants Jeremy Jordan and Allen Sumrall request any

additional relief that the Court deems appropriate.

      THIS, the 26th day of December, 2019.

                                  RESPECTFULLY SUBMITTED,

                                  JEREMY JORDAN AND ALLEN SUMRALL,
                                  DEFENDANTS

                                  By:     /s/ Michael C. Gatling
                                         DALE G. RUSSELL (MSB # 10837)
                                         MICHAEL G. GATLING (MSB # 101530)
                                         COUNSEL FOR DEFENDANTS

OF COUNSEL:

COPELAND, COOK, TAYLOR & BUSH, P.A.
600 Concourse, Suite 200
1076 Highland Colony Parkway
Ridgeland, Mississippi 39157
Post Office Box 6020
Ridgeland, Mississippi 39158
T: (601) 856-7200
F: (601) 856-7626
drussell@cctb.com
mgatling@cctb.com




                                            2
                            CERTIFICATE OF SERVICE

      I do hereby certify that the above and foregoing was electronically filed with the

Clerk of the Court using the ECF system, which sent notice to all counsel of record.

      THIS, the 26th day of December, 2019.

                                                /s/ Michael C. Gatling
                                                Michael C. Gatling




                                            3
